Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This application contains claims directed to the following patentably distinct species:
Species A - the “First Embodiment” described in para. [0124]-[0171] of the specification and Figures 1-17. 
Species B - the “Second Embodiment” described in para. [0172]-[0202] of the specification and Figs. 18-24.
Species C - the “Third Embodiment” described in para. [0203]-[0225] of the specification and Figs. 25-27. 
The species are independent or distinct because each embodiment includes mutually exclusive limitations. For example, species A includes the first and second treatment devices depicted in Figs. 15-16, with a coil spring used as a biasing member and the second treatment member has a pair of contact tip portions with widths that have a particular relationship. Species B includes first and second treatment devices as depicted in Fig. 18 with airbags as biasing members instead of the coil spring, and with a third treatment device that is attached adjacent to the movable airbags to have its strength adjusted. Species C includes first and second treatment devices as depicted in Fig. 26 without any biasing member, with the second treatment device directly coupled to a side wall portion and carrying a fourth treatment device in the form of an air bag. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 3, and 30 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species require different fields of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). For example, Species C would require searching for pneumatic-based massage devices in A61H 9/00+ while Species A would require searching for oscillating mechanisms due to a pivoting linkage, such as A61H2201/1676 for example. Species B would require searching for inflatable bellows/air bags to adjust a dimension or strength of massage (as opposed to an inflatable structure that actually provides the massage surface), and would include searches for specific means for adjusting dimensions A61H 2201/0192.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785  


/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785